Case 3:19-cv-00637-MAS-LHG Document 44 Filed 01/07/21 Page 1 of 2 PageID: 430




                                                                                    Jeffrey S. Jacobovitz
                                                                        1775 Pennsylvania Avenue NW
                                                                                               Suite 1000
                                                                                Washington, D.C. 20006
                                                                             Direct Phone: 202.677.4056
                                                                   Email: Jeffrey.Jacobovitz@AGG.com

                                         January 7, 2021


   VIA CM/ECF Filing

   The Honorable Lois H. Goodman
   Magistrate Judge
   United States District Court for the District of New Jersey
   Clarkson S. Fisher Building & U.S. Courthouse
   402 East State Street
   Trenton, New Jersey 08608

           Re:    MicroBilt Corporation v. Bail Integrity Solutions, Inc. and Thomas Brian
                  Shirah, Civil Action No. 3:19-cv-00637

   Dear Magistrate Judge Goodman:

           Defendants Bail Integrity Solutions, Inc. and Thomas Brian Shirah (collectively,
   “Defendants”) filed a Motion for Partial Summary Judgment on December 14, 2020 and
   publicly attached as exhibits, clearly marked confidential documents in support of the
   motion (which, it should be noted, also included Defendants’ own personally identifiable
   information therein). Defendants’ conduct is in violation of the Court’s prior Order
   granting MicroBilt’s motion to seal exhibits, and in violation of the Court’s Protective
   Order in this case. Defendants did not request undersigned counsel, Mr. Jacobovitz, to file
   the confidential exhibits publicly, and did not move to seal the confidential exhibits. The
   undersigned counsel, Mr. Jacobovitz, immediately notified counsel for Defendants, Craig
   Hilliard that he needed to move to seal those confidential exhibits. Mr. Hilliard ignored
   Mr. Jacobovitz’s email and did not respond over a 24-hour period. Out of abundance of
   caution, MicroBilt immediately moved to seal the exhibits.

           Mr. Hilliard had initially indicated that Defendants consented to the relief sought.
   However, when Mr. Hilliard was then informed that MicroBilt intended to move for fees
   and costs, Defendants withdrew their consent. MicroBilt hereby files this Reply to correct
   the inaccuracies stated in Defendants’ Opposition.

          Mr. Hilliard was clearly notified prior to the filing of the request that MicroBilt
   intended to move for attorneys’ fees and costs. There was no deception by counsel as the
   emails attached to Mr. Hilliard’s letter indicate. The only objection that Mr. Hilliard raised



   16049389v1



                                      Atlanta • Washington, D.C.
Case 3:19-cv-00637-MAS-LHG Document 44 Filed 01/07/21 Page 2 of 2 PageID: 431


                                                             The Honorable Lois H. Goodman
                                                                            January 7, 2021
                                                                                     Page 2

   to the Motion was to the request for fees and costs and he then indicated that he did not
   consent to the filing of the motion.

           MicroBilt has not waived the confidentiality of the exhibits as a result of the
   deposition of witnesses. Both witnesses, Joshua Norvell and Michael Woody signed the
   Protective Order prior to their depositions. (See Exhs. A and B) In addition, they were
   working at Defendant Bail Integrity at the time the confidential documents were originally
   conveyed to Bail Integrity and the testimony about the documents related, in part, to
   verifying Mr. Shirah’s signature. Mr. Shirah had testified that someone had forged his
   signature 5 times, despite other testimony contradicting that suspect testimony.

           Par. 4e of the Protective Order allows a witness to be shown a confidential
   document at a deposition. This does not waive any confidentiality pursuant to the
   Protective Order. Moreover, there is no requirement under the Protective Order that a party
   needs to move to seal the transcript of a deposition to ensure that any documents previously
   designated confidential shall remain confidential.

           Further, despite the statements made in Mr. Hilliard’s sworn Declaration to the
   Motion, the exhibits Defendants publicly filed were not “attached as an exhibit to the
   Complaint…” Rather, MicroBilt specifically stated in the Complaint that “All Exhibits
   will be filed under seal due to their confidential nature.” Consequently, MicroBilt filed its
   motion to seal exhibits, which Order was granted by this Court. In that filing, MicroBilt
   submitted a detailed affidavit from its CEO and President, Walt Wojciechowski detailing
   the confidentiality and sensitivity of the documents requested to be placed under seal. (See
   Exh. C).

          Based on the above, and the reasons previously raised in MicroBilt’s Motion to
   Seal, MicroBilt requests that this Court seal the exhibits attached to Defendants’ summary
   judgment motion, and award MicroBilt costs and fees.

                                                     Sincerely,

                                                     ARNALL GOLDEN GREGORY LLP




                                                     Jeffrey S. Jacobovitz, Esq.


   cc:     Craig Hilliard, Esq.
           Gene M. Burd, Esq.

   16049389v1
